Citation Nr: 0122396	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  98-14 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a rash, to include 
as secondary to an undiagnosed illness.

2.  Entitlement to service connection for carpal tunnel 
syndrome (CTS), to include as secondary to an undiagnosed 
illness. 

3.  Entitlement to service connection for joint pain, to 
include as secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from December 1973 to 
September 1992.  His claim comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision, 
in which the Lincoln, Nebraska, Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a rash, memory loss, depression, CTS, 
and joint pain, all due to undiagnosed illnesses.

In a May 1999 rating decision, the RO granted the veteran 
service connection for post-traumatic stress disorder (PTSD), 
to include symptoms of memory loss and depression.  
Accordingly, the issues of entitlement to service connection 
for memory loss and depression are no longer before the Board 
for appellate review.  That notwithstanding, at a hearing 
held at the RO before the undersigned Board Member in March 
2001, the veteran raised a claim of entitlement to a higher 
initial evaluation for his service-connected PTSD.  He 
testified that he had been receiving PTSD treatment at the VA 
Medical Center in Omaha, Nebraska, and that his memory loss 
and depression had not abated.  The veteran also testified 
regarding the severity of his right knee disability and 
intimated that he was also seeking a higher evaluation for 
his service-connected right knee disability.  These matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has notified the veteran of the evidence needed to 
substantiate his claims of entitlement to service connection 
for joint pain and CTS and has obtained and fully developed 
all evidence necessary for the equitable disposition of those 
claims.

2.  There is no medical evidence of record establishing that 
the veteran currently has joint pain.

3.  There is no medical evidence of record etiologically 
relating the veteran's CTS to his period of active service.

4.  The veteran's complaints of wrist pain have been 
attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  Joint pain was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2000), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.317 (2000).

2.  CTS was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 2000), 
as amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for joint pain and CTS, to 
include as secondary to undiagnosed illnesses. While the 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  VA has issued 
regulations to implement VCAA at 66 Fed. Reg. 45,620-45, 632 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claims of entitlement to service connection for 
joint pain and CTS pursuant to the VCAA.  However, prior to 
the enactment of the VCAA, the RO took action that is 
consistent with the notification and assistance provisions of 
the VCAA.  Therefore, the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

First, as required by the VCAA, in a rating decision dated 
March 1998, the RO notified the veteran and his 
representative of the evidence needed to substantiate these 
claims.  In addition, in a statement of the case issued in 
August 1998 and a supplemental statement of the case issued 
in February 1999, the RO notified the veteran and his 
representative of the legal criteria pertinent to these 
claims and of the reasons for which it had denied these 
claims, and provided them opportunities to submit additional 
evidence and argument in support of these claims.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103).  The 
veteran took advantage of these opportunities by subsequently 
submitting written statements and by testifying before the 
undersigned Board Member at a hearing held at the RO in March 
2001. 

Second, with regard to the duty to assist, the RO obtained 
and considered all evidence the veteran identified as being 
pertinent to his claims, including VA outpatient treatment 
records from the VA Medical Center in Omaha, Nebraska, and 
the Board is not aware of the existence of any other evidence 
that might substantiate these claims.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A).  In addition, in 
June 1993, December 1997 and June 2000, the RO afforded the 
veteran VA examinations, during which VA examiners discussed 
the veteran's complaints of joint pain. 

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claims of entitlement to service 
connection for joint pain and CTS, and the RO has fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, actions which are required under 
the VCAA, another Remand to comply with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran); see also 38 C.F.R. § 20.1102 (2000). 

The veteran contends that his joint pain developed after he 
served in the Persian Gulf from January 1991 to June 1991.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service connection for arthritis may be presumed if 
the disease is shown to have manifested to a degree of ten 
percent within one year of separation from service.  38 
C.F.R. §§ 3.307, 3.309(a) (2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R.  § 3.303(b).  

With regard to claims for service connection under 38 
U.S.C.A. § 1117 (West Supp. 2000), based on service in the 
Persian Gulf, the law provides the following:

The Secretary may pay compensation under 
this subchapter to any Persian Gulf 
veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service on 
active duty in the Armed Forces in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or (2) 
became manifest to a degree of 10 percent 
or more within the presumptive period 
prescribed under subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section. 

* * *

(e) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2000).  

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
"objective indications of chronic disability resulting from 
an illness or combination of illnesses" manifested by one or 
more signs or symptoms, such as fatigue, neurologic signs or 
symptoms, gastrointestinal signs or symptoms, 
neuropsychological signs or symptoms, and other symptoms, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2001, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2000).  

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(2).

The veteran in this case had active service from December 
1973 to September 1992, including duty in the Persian Gulf 
from January 1991 to June 1991.  At his hearing, the veteran 
testified that after he returned from the Persian Gulf, he 
served in Germany.  He further testified that while he was in 
Germany or shortly after he left there, he began to 
experience joint pain in his right knee (which is already 
service connected), hips, wrists, elbows and shoulders.  

Service medical records do not confirm the veteran's 
assertions.  They disclose that the veteran received 
treatment for left foot and spine complaints while serving on 
active duty, but that these complaints were attributed to a 
Freiberg's infraction and headaches, respectively, conditions 
for which the veteran previously claimed service connection.  
They also disclose that the veteran received treatment for a 
left middle finger injury, the residuals of which are now 
service connected.  These records do not show that the 
veteran received treatment for joint pain in any of the 
allegedly affected areas (except his service-connected right 
knee) while he was serving on active duty.  Moreover, during 
a quadrennial reserve examination conducted in April 1993, 
less than one year after the veteran was discharged from 
active duty, the veteran did not report joint pain affecting 
any area other than his left foot and right knee.  

Post-service medical records, specifically VA examination 
reports dated June 1993, December 1997 and June 2000 and VA 
outpatient treatment reports dated from 1997 to 1998, do not 
support the veteran's claim for service connection for joint 
pain as they do not establish that the veteran currently has 
joint pain in areas that are not already service connected or 
associated with his wrists.  These records also do not 
support the veteran's claim for service connection for CTS 
because, although they establish that the veteran currently 
has CTS, they do not establish an etiological relationship 
between that disorder and the veteran's period of active 
service. 

During a VA examination in June 1993, the veteran complained 
of joint pain in the right knee and left foot.  He did not 
report, and the VA examiner did not note, joint pain in the 
wrists or any other part of the body.  

From July 1997 to September 1997, the veteran sought 
outpatient treatment for various disorders and participated 
in a Gulf War exit interview.  During this time period, he 
complained of joint pain involving the knees, wrists and 
elbow and indicated that he had "classical stuff for Persian 
Gulf."  The examining physician diagnosed bilateral carpal 
tunnel syndrome, but noted no other joint findings except 
those related to the veteran's right knee and left foot.  He 
recommended further testing for "rheumatoid joints."  

During a December 1997 VA general medical examination, the 
veteran reported painful and swollen knees, hips and elbows 
that became aggravated by the weather.  He also reported that 
he had problems with his shoulders and upper back, and had 
been diagnosed with fibromyalgia.  The VA examiner found no 
swelling in any joints, but pain on shoulder range of motion 
and tenderness of the back and medial condyles bilaterally.  
X-rays of the shoulders, hips, cervical spine and lumbar 
spine were within normal limits.  Based on these findings, 
the VA examiner diagnosed, in pertinent part, arthralgia, 
multiple joints.  

An electromyograph conducted the same day revealed mild right 
distal sensory/motor median mononeuropathy (CTS) without 
active denervation.  Based on this finding, in an addendum 
dated January 1998, the VA examiner diagnosed right CTS.  He 
indicated that the veteran had complained of elbow problems, 
that CTS can present in this fashion, and that all of the 
veteran's complaints could be explained by this diagnosis.  
He did not address the etiology of the veteran's CTS. 

During a VA joints examination in June 2000, the veteran 
reported right knee problems, but indicated that he had no 
other injuries and was able to do his job well.  He also 
indicated that if he did not have the knee problems, he would 
be able to work more.  The veteran did not report, and the VA 
examiner did not note, joint pain associated with any joint 
other than the veteran's right knee.  

The VA examiner's December 1997 diagnosis of arthralgia of 
multiple joints does not constitute evidence of a current 
disability with regard to the veteran's claim for service 
connection for joint pain based on direct service incurrence 
under 38 U.S.C.A. §§ 1110, 1131.  First, under Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Second, even 
assuming pain, alone, were sufficient to constitute a current 
disability under 38 U.S.C.A. §§ 1110, 1131, the veteran's 
claim would still fail based on a lack of recent evidence of 
joint pain.  The veteran has not received treatment for joint 
pain since it was diagnosed in 1997, and when the VA most 
recently evaluated him, it was not shown to exist.  

The VA examiner's December 1997 diagnosis of arthralgia of 
multiple joints also does not constitute evidence of a 
current disability with regard to the veteran's claim for 
service connection for joint pain secondary to an undiagnosed 
illness under 38 U.S.C.A. § 1117.  As previously indicated, 
the VA may pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117(a).  Disabilities 
that have existed for at least 6 months and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered "chronic."  38 
C.F.R. 
§ 3.317(a)(2).  In this case, the veteran was discharged from 
service in 1992, and since then, he has been diagnosed with 
joint pain only once: in 1997.  There is no objective 
evidence of record indicating that that joint pain existed 
for at least 6 months. 

With regard to the veteran's claim of entitlement to service 
connection for CTS based on direct service incurrence under 
38 U.S.C.A. §§ 1110, 1131, the Board finds that there is no 
medical evidence of record etiologically relating the 
veteran's CTS to his period of active service.  In fact, 
there is no medical evidence of record indicating that the 
veteran had CTS prior to 1997.  Certainly, according to 
service medical records and the June 1993 VA examination 
report, the veteran did not express any wrist complaints 
prior to that time.  

As to the veteran's claim of entitlement to service 
connection for CTS secondary to an undiagnosed illness, the 
Board notes that, as previously indicated, VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, such as fatigue, neurologic signs or symptoms, 
gastrointestinal signs or symptoms, neuropsychological signs 
or symptoms, and other symptoms, provided, in part, that such 
disability cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).  In this case, the 
veteran's complaints of wrist pain have been attributed to a 
known clinical diagnosis, namely, CTS.  Therefore, 
compensation for this disability may not be paid pursuant to 
38 U.S.C.A. § 1117 because it is not due to an undiagnosed 
illness.

To warrant service connection under 38 U.S.C.A. §§ 1110, 
1131, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is no evidence other than the veteran's own 
assertions to establish that he currently has joint pain or 
that his CTS is etiologically related to his period of active 
service.  Unfortunately, the veteran's assertions in this 
regard are insufficient to establish the existence of a 
present disability or the necessary nexus between a current 
disability and service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).   

Inasmuch as the claims file contains no medical evidence 
establishing that the veteran currently has joint pain or 
etiologically relating the veteran's CTS to his period of 
active service, the Board concludes that the preponderance of 
the evidence is against the veteran's claims of entitlement 
to service connection for joint pain and CTS, to include as 
secondary to undiagnosed illnesses.  These claims must 
therefore be denied.  


ORDER

Entitlement to service connection for joint pain, to include 
as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for CTS, to include as 
secondary to an undiagnosed illness, is denied.


REMAND

The veteran also contends that he should be entitled to 
service connection for a rash, to include as secondary to an 
undiagnosed illness.  The Board concludes that additional 
development is necessary before a final decision on this 
claim.  

As previously indicated, during the pendency of the veteran's 
appeal, legislation was passed that redefines the VA's duties 
to notify and to assist a claimant.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA provides that, in 
the case of a claim for disability compensation, the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  It also 
provides that the VA's duty to assist includes providing the 
claimant a medical examination when the totality of the 
evidence establishes that the claimant has a current 
disability that may be associated with his period of active 
service and there is insufficient medical evidence of record 
for the VA to decide the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  

The RO has not had the opportunity to develop the veteran's 
claim for service connection for a rash pursuant to the VCAA, 
and it appears that there is a reasonable possibility that VA 
assistance could aid in substantiating this claim.  As the 
claims file stands, there is medical evidence that the 
veteran currently has a skin disorder that may be associated 
with a rash during service, but insufficient medical evidence 
of record to decide this claim.  

During service, the veteran was treated for a rash on his 
face and diagnosed with dermatitis of the hands and arms.  
After service, during an outpatient visit in July 1997, he 
was diagnosed with dyshidrotic eczema of the hands and feet.  
In December 1997, on a VA general medical examination, the 
veteran reported a rash on his fingers.  The diagnosis was 
neurodermatitis.  During an outpatient visit in April 1998, 
the veteran reported a rash all over his body, but the 
examining physician diagnosed normal skin.  

To date, there has been no medical opinion discussing the 
extent or etiology of the veteran's skin problems.  In light 
of this fact, the Board concludes that the veteran is 
entitled to a medical examination and opinion.  Accordingly, 
the issue involving a rash is remanded for the following 
development:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature and etiology of 
any skin rash.  Any necessary tests 
should be conducted.  The claims file 
should be made available the examiner for 
review in conjunction with the 
examination.  The examiner should be 
requested (1) to provide an opinion and 
rationale as to whether it is at least a 
likely as not (50 percent likelihood or 
greater) that any currently diagnosed 
skin disorder is due to the veteran's 
period of active service.  Also, for any 
skin symptoms not shown to be due to a 
specific disease entity, (2) the examiner 
should be asked to comment on whether the 
symptoms represent objective indications 
of a chronic disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service. 

2.  Thereafter, the RO should undertake 
any other development deemed necessary to 
comply with the VCAA notification and 
assistance provisions.  Since the veteran 
has the opportunity to submit additional 
evidence, he should be provided with any 
necessary assistance in requesting 
pertinent medical records.  

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for a skin rash, to include as secondary 
to an undiagnosed illness, based on all 
of the evidence of record.  If in order, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claim, and an 
opportunity to respond thereto before the 
case is returned to the Board for further 
review.  

No inference should be drawn regarding the ultimate 
disposition of this claim in this remand for additional 
development.  The veteran is free to submit any additional 
argument or evidence he wishes to have considered, but he is 
not required to do so.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 



